Name: Commission Regulation (EEC) No 2037/91 of 11 July 1991 fixing for the 1991/92 marketing year the minimum price to be paid to producers for tomatoes and the amount of production aid for processed tomato products
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 186/38 Official Journal of the European Communities 12. 7. 91 COMMISSION REGULATION (EEC) No 2037/91 of 11 July 1991 fixing for the 1991/92 marketing year the minimum price to be paid to producers for tomatoes and the amount of production aid for processed tomato products Whereas Article 5 of Regulation (EEC) No 426/86 lays down the criteria for fixing the amount of production aid ; whereas account must, in particular, be taken of the aid fixed for the previous marketing year adjusted to take account of changes in the minimum price to be paid to producers and the difference between , the cost of the raw material in the Community and in the major competing third countries ; whereas, in respect of tomato concen ­ trates, preserved whole peeled and unpeeled tomatoes and tomato juices, trends in the volume and prices of imports must be taken into consideration ; Whereas Article 1 (1 ) of Council Regulation (EEC) No 989/84 (8), as last amended by Regulation (EEC) No 1204/90 (9), fixed as the guarantee threshold for each year a quantity of processed tomato products corresponding to 6 561 787 tonnes of fresh tomatoes for the 1991 /92 marketing year ; whereas Community production calcu ­ lated in accordance with Article 2 (2) of that Regulation does not exceed the threshold for the 1990/91 marketing year and the production of each group of tomato-based products is not higher than the quantity specified in the second subparagraph of Article 1 ( 1 ) of the same Regula ­ tion ; THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 426/86 of 24 February 1986 on the common organization of the market in products processed from fruit and vegetables ('), as last amended by Regulation (EEC) No 1943/91 (2), and in particular Articles 4 (4) and 5 (5) thereof, Whereas Council Regulation (EEC) No 1203/90 of 7 May 1990 on temporary measures relating to production aid for processed tomato products (3), as amended by Regula ­ tion (EEC) No 3577/90 (4), fixes the quantities in respect of which aid may be granted in the 1991 /92 marketing year ; Whereas Council Regulation (EEC) No 1206/90 (^ as amended by Regulation (EEC) No 2203/90 (6), lays down general rules for the system of production aid for processed fruit and vegetables ; Whereas, under Article 4 ( 1 ) of Regulation (EEC) No 426/86, the minimum price to be paid to producers its to be determined on the basis of the minimum price applying during the previous marketing year, the move ­ ment of basic prices in the fruit and vegetable sector and the need to ensure the normal marketing of fresh products for the various uses, including supply of the processing industry ; whereas, under the final subpara ­ graph of Article 4 ( 1 ) of the above Regulation, from the 1991 /92 marketing year, the minimum price to be paid to the producer is to be adjusted according to the dry weight content of the raw material used in the production of tomato concentrate, juice and flakes ; Whereas Commission Regulation (EEC) No 2036/91 Q lays down the detailed rules of application for the payment of the minimum price to the producer for certain tomatoes on the basis of the dry weight content ; Whereas the minimum price to be paid to producers in Spain and Portugal and the production aid for the products obtained are to be determined as provided for in Articles 118 and 304 of the Act of Accession ; whereas the representative period for determining the minimum price for tomatoes intended for certain uses is laid down in Council Regulation (EEC) No 461 /86 of 25 February 1986 laying down, on account of the accession of Spain and Portugal, rules on the production aid system in respect of processed fruit and vegetables (10) ; whereas as a consequence of Article 1 (2) of that Regulation no production aid can be paid during the transitional period for preserved whole peeled tomatoes and frozen whole tomatoes obtained from the San Marzano variety grown in Portugal ; Whereas the measures provided for jn this Regulation are in accordance with the opinion of the Management Committee for Products Processed from Fruit and Vegeta ­ bles, (&gt;) OJ No L 49, 27. 2. 1986, p. 1 . 0 OJ No L 175, 4. 7. 1991 , p. 1 . (3) OJ No L 119, 11 . 5. 1990, p. 68. (4) OJ No L 353, 17. 12. 1990, p. 23 . 0 OJ No L 119, 11 . 5. 1990, p. 74. (*) OJ No L 201 , 31 . 7 . 1990, p. 4. f) See page 36 of this Official Journal . (8) OJ No L 103, 16 . 4. 1984, p . 19 . 0 OJ No L 119, 11 . 5 . 1990, p. 71 . ( ,0) OJ No L 53, 1 . 3 . 1986, p. 15. 12. 7. 91 Official Journal of the European Communities No L 186/39 HAS ADOPTED THIS REGULATION Article 1 shall be as set out in the said Annexes. Article 2 Where processing takes place outside the Member State in which the produce was grown, such Member State shall furnish proof to the Member State paying the production aid that the minimum price payable to the producer has been paid. Article 3 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. For the marketing year 1991 /92 : (a) the minimum price referred to in Article 4 of Regula ­ tion (EEC) No 426/86 to be paid to producers for the products listed in Annex I, and (b) the production aid referred to in Article 5 of the same Regulation for the products listed in Annex II This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 11 July 1991 . For the Commission Ray MAC SHARRY Member of the Commission ANNEX I Minimum price to be paid to producers Ecus/100 kg net, ex producer for products grown in Product Spain Portugal OtherMember States Tomatoes intended for the manufacture of : I (a) tomato concentrate and juice with a dry weight content between 4,8 % and 5,4 % 8,274 (') 8,347 (&gt;) 8,896 (') b) preserved whole peeled and unpeeled tomatoes or frozen peeled tomatoes :  the San Marzano variety 13,534 ' 14,727  the Roma and similar varieties 10,632 10,433 11,330 c) preserved non-whole peeled and unpeeled toma ­ toes and non-whole frozen tomatoes 8,499 8,311 8,896 d) tomato flakes with a dry weight content between 4,8 % and 5,4 % 10,632 (') 1 0,433 (') 1 1,330 (') (') These pnces are rectified by  5 % if the dry weight is 4,3 % or more, but less than 4,8 % ;  10 % if the dry weight is 4,0 % or more, but less than 4,3 % ; + 5 % if the dry weight is 5,8 or less, but more than 5,4 % ;  10 % if the dry weight is more than 5,8 % . No L 186/40 Official Journal of the European Communities 12. 7 . 91 ANNEX II Production aid ECU/100 kg net, for products obtained from raw materials grown in Product Spain (') Portugal (') Other Member States (2) 1 . Tomato concentrates with a dry weight content of 28 %, or more but less than 30 % 27,501 27,910 30,980 2. Preserved whole peeled tomatoes in tomato juice : (a) of the San Marzano variety (b) of the Roma and similar varieties 9,671 7,037 6,804 11,139 7,856 3. Preserved whole peeled tomatoes in water : lili of the Roma and similar varieties 5,981 5,783 6,678 4. Unpeeled whole peeled tomatoes of the Roma and similar varieties 4,926 4,763 5,499 5. Frozen whole peeled tomatoes IlI (a) of the San Marzano varieties (b) of the Roma and similar varieties 9,671 7,037 6,804 11,139 7,856 6. Preserved peeled tomatoes, non-whole or in pieces l 7. Unpeeled preserved tomatoes, non-whole or in pieces ' 4,926 4,763 5,499 8. Non-whole frozen peeled tomatoes 9. Tomato flakes 91,512 92,873 103,089 10. Tomato juice with a dry weight content of 7 % or more but less than 12 % : (a) with a dry weight content of 7 % or more but less than 8 % (b) with a dry weight content of 8 % or more but less than 10 % (c) with a dry weight content of 10 % or more 7,112 8,535 10,431 7,218 8,662 10,587 8,012 9,614 11,751 11 . Tomato juice with a dry weight content of less than 7 % : (a) with a dry weight content of 5 % or more (b) with a dry weight content of 4,5 % or more but less than 5 % 5,690 4,505 5,774 4,571 6,410 5,074 (') The amounts shown in this column are applicable only when the products are processed in Spain or Portugal respecti ­ vely. In cases where such products are processed outside Spain or Portugal, no production aid is applicable. (2) The amounts shown in this column are applicable only when the products are processed in a Member State other than Spain and Portugal. In cases where such products are processed in Spain or Portugal , no production aid is applicable.